 



Exhibit 10.22
FOURTH AMENDMENT
TO THE SUNRISE ASSISTED LIVING
EXECUTIVE DEFERRED COMPENSATION PLAN
               WHEREAS, Sunrise Senior Living, Inc. (the “Company”) maintains
the Sunrise Senior Living Executive Deferred Compensation Plan (the “Plan”); and
               WHEREAS, the Company desires to amend the Plan to (i) document
compliance with various Internal Revenue Service transitional rules for
implementing the new deferred compensation rules under Section 409A of the
Internal Revenue Code and (ii) make other related changes; and
               WHEREAS, the Company has reserved the right in Plan Section 12.1
to amend the Plan at any time.
               NOW, THEREFORE, the Plan is hereby amended, effective January 1,
2006 (or other date set out herein), as follows:
               1.     The last sentence of Section 6.1 of the Plan is hereby
amended in its entirety to read as follows:
“Notwithstanding any other provision of this Plan to the contrary, for any
Participant who made Annual Deferrals (or became vested in employer contribution
credits) after 2004 and retires —

  (a)   prior to 2007, distribution of his or her vested Deferral Account shall
be made (or commence) as of the later of January, 2007 or six (6) months
following the date of his or her Retirement (or, to the extent permitted by the
Deferred Compensation Committee consistent with Internal Revenue Service
guidance under Section 409A of the Internal Revenue Code, such later date as the
Participant may elect), or     (b)   during 2007, distribution of his or her
vested Deferral Account shall be made (or commence) as of the later of January,
2008 or six (6) months following the date of his or her Retirement (or, to the
extent permitted by the Deferred Compensation Committee consistent with Internal

 



--------------------------------------------------------------------------------



 



      Revenue Service guidance under Section 409A, such later date as the
Participant may elect).”

               2.     The last sentence of Section 6.3 of the Plan is hereby
amended in its entirety to read as follows:
“Notwithstanding any other provision of this Plan to the contrary, for any
Participant who —

  (a)   made Annual Deferrals (or became vested in employer contribution
credits) after 2004 and had a Termination of Employment in 2005, distribution of
his or her vested Deferral Account shall be made in a single lump sum payment as
of the later of January, 2006 or six (6) months following the date of his or her
termination (or, to the extent permitted by the Deferred Compensation Committee
consistent with Internal Revenue Service guidance under Section 409A of the
Internal Revenue Code, such later date as the Participant may elect);     (b)  
made Annual Deferrals (or became vested in employer contribution credits) after
2004 and had a Termination of Employment in 2006, distribution of his or her
vested Deferral Account shall be made in a single lump sum payment as of the
later of January, 2007 or six (6) months following the date of his or her
termination (or, as permitted by the Deferred Compensation Committee consistent
with Internal Revenue Service guidance under Section 409A, such later date as
the Participant may elect); or     (c)   made Annual Deferrals (or became vested
in employer contribution credits) after 2004 and had a Termination of Employment
in 2007, distribution of his or her vested Deferral Account shall be made in a
single lump sum payment as of the later of January, 2008 or six (6) months
following the date of his or her termination (or, as permitted by the Deferred
Compensation Committee consistent with Internal Revenue Service guidance under
Section 409A, such later date as the Participant may elect).”

               3.     The reference to “Section 8.1” in the third paragraph of
the Third Amendment is hereby corrected to read “Section 7.1.”

-2-



--------------------------------------------------------------------------------



 



               4.     The last sentence of Section 7.1 of the Plan is hereby
amended in its entirety to read as follows:
“Notwithstanding the foregoing, for any Participant who made Annual Deferrals
(or became vested in employer contribution credits) after 2004 and dies —

  (a)   prior to 2007, distribution of the Participant’s vested Deferral Account
shall be made in a single lump sum payment as of January, 2007 (or, to the
extent permitted by the Deferred Compensation Committee consistent with Internal
Revenue Service guidance under Section 409A of the Internal Revenue Code, in 5,
10 or 15 annual installments and/or at such earlier or later date as the
Beneficiary may elect); or     (b)   during 2007, distribution of the
Participant’s vested Deferral Account shall be made in a single lump sum payment
as of January, 2008 (or, to the extent permitted by the Deferred Compensation
Committee consistent with Internal Revenue Service guidance under Section 409A,
in 5, 10 or 15 annual installments and/or at such earlier or later date as the
Beneficiary may elect).”

               5.     The Plan, as amended herein, is hereby ratified and
affirmed in all other respects.
               IN WITNESS WHEREOF, Sunrise Senior Living, Inc. has caused this
Fourth Amendment to be executed by its duly authorized officer, this 22nd day of
December, 2006.

            SUNRISE SENIOR LIVING, INC.
      By:   /s/ Jeffrey Jasnoff               Title:   Senior Vice President —
Human Resources     

-3-